--------------------------------------------------------------------------------

 
Exhibit 10.2



RELEASE AND SEVERANCE AGREEMENT BETWEEN
ANGELA SHINABARGAR
AND
 BUTLER NATIONAL CORPORATION


Angela Shinabargar (hereinafter referred to as "Shinabargar") and Butler
National Corporation (hereinafter referred to as "Butler") are entering into
this Agreement freely and voluntarily in exchange for their respective promises
and agreements in this document.  Shinabargar and Butler agree that:


1.
Shinabargar is entering into this Agreement in exchange for severance pay and
benefits that Shinabargar would not otherwise be entitled to receive, as
described in paragraph no. 5 below.



2.
THIS AGREEMENT EXTINGUISHES ANY CLAIM THAT SHINABARGAR MAY HAVE UNDER THE
FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT WHICH PROTECTS PERSONS WHO ARE
FORTY (40) YEARS OF AGE AND OLDER.  Shinabargar may consider this Agreement for
21 days from the date that Shinabargar received this Agreement.  Shinabargar
received this Agreement on November 19, 2013, and may have up to the close of
business on December 10, 2013 to execute and return this Agreement "as is"
without modifications to Clark Stewart at Butler at the following address:
 Butler National Corporation, 19920 West 161st, Olathe, KS  66062.  If
Shinabargar fails to execute and return this Agreement "as is" without
modifications within that 21-day deadline, Shinabargar will not receive the
compensation and benefits recited in paragraph no. 5 of this Agreement.  Any
material or immaterial changes to this Agreement after the start of the 21-day
period do not restart the 21-day period.



3.
After Shinabargar executes this Agreement, she may revoke this Agreement by
delivering to Butler a written statement that clearly revokes the Agreement.  In
order for the written revocation to be effective, the revocation must be
received by Clark Stewart at Butler within seven (7) days after Shinabargar
signs this Agreement at the following address Butler National Corporation, 19920
West 161st, Olathe, KS  66062.  This Agreement will not be effective until after
that seven day period has expired.



4.
In exchange for the payments that are referenced in paragraph no. 5 below,
Shinabargar releases Butler and all of its subsidiaries, affiliates, agents,
officers, directors and employees from any and all known and unknown claims,
damages and liabilities including but not limited to claims of: (a) wrongful
discharge, (b) disability discrimination, (c) sexual harassment, (d) race
discrimination, (e) sex discrimination, (f) religion discrimination, (g)
national origin discrimination, (h) breach of an employment contract, or any
other contract (i) age discrimination, (j) retaliatory discharge, (k) wage/hour
or overtime violations, (l) defamation, (m) any claim for reimbursement of legal
fees, (n) any statutory, tort or equitable claim, (o) any other claim arising
from or in any way connected with Shinabargar's employment by Butler, (p) any
claim of wrongful dismissal under the Employee Retirement Income Security Act,
(q) any claim of fraud, (r) any claim under the Worker Adjustment and Retraining
Notification Act, (s) any claim under the federal Fair Credit Reporting Act and
any state statute regarding credit reporting, (t) any claim under the Kansas
Wage Payment Act, (u) any claim under the Family and Medical Leave Act, (v)
negligent or intentional infliction of emotional distress, and (w) any claims
under the Kansas Acts Against Discrimination, Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, and the Age Discrimination in
Employment Act.  This release does not waive claims for unemployment benefits or
accrued benefits under ERISA, and does not waive claims for events occurring
after the execution of this Agreement. If any release language in this paragraph
is unenforceable, the remaining terms of this agreement shall be enforceable.
 If Shinabargar is legally entitled to file a charge with the U.S. Equal
Employment Opportunity Commission that would otherwise have been released by
this paragraph, Shinabargar agrees to waive her claim for monetary damages as a
result of such charge, and to the extent permissible assigns to Butler any
damages that may be awarded as a result of the Equal Employment Opportunity
Commission or others pursuing the claim.  In addition, this agreement does not
limit Shinabargar's right to testify, assist or participate in an investigation,
hearing or proceeding conducted by the EEOC.



1

--------------------------------------------------------------------------------

5.
Butler will pay Shinabargar through Butler's payments on Fridays the gross
pre-tax aggregate amount of $41,345.20 [Forty-One Thousand Three Hundred
Forty-Five Dollars and Twenty Cents] (which is equal to 13 weeks of pay) as full
and complete compensation for the releases recited in this document and for all
claims recited by Shinabargar, and for all compensation owed to Shinabargar and
as full and complete satisfaction for all known and unknown claims. Shinabargar
will receive 1099's for tax years 2013 and 2014 for the payments recited in
paragraph no. 9 of this Agreement.  The payments will be made to Shinabargar as
provided in paragraph no. 9 of this Agreement.



6.
Shinabargar has also received Shinabargar's pay for time worked through November
23, 2013.  Shinabargar understands that Shinabargar has receivde her full pay
for time worked even if Shinabargar does not sign this Agreement.



7.
Shinabargar assumes responsibility for all taxes that may be owed by Shinabargar
as a result of the payments recited in paragraphs no. 5 and no. 6.  Shinabargar
acknowledges that this Agreement is not intended to advise Shinabargar regarding
her tax obligations, and this Agreement does not advise Shinabargar regarding
her tax obligations.  NOTICE PURSUANT TO INTERNAL REVENUE CIRCULAR 230: This
Agreement and any payment allocation recited in this Agreement cannot be used by
any taxpayer for the purpose of avoiding penalties with respect to taxes that
may be imposed upon the taxpayer.



2

--------------------------------------------------------------------------------

8.
Shinabargar understands that the termination of Shinabargar's employment on
November 19, 2013, and the corresponding reduction in her hours worked, shall
constitute the "qualifying event" for Shinabargar's eligibility to continue
group health insurance coverage under 29 U.S.C. § 1161.



9.
Butler will mail the first payment (in the amount of Three Thousand One Hundred
and Eighty Dollars and Forty Cents ($3,180.40)) pursuant to Paragraph no. 5 by
certified or registered mail to Shinabargar on or before the first Friday
following the 10th day after Butler receives a copy of this Agreement with
Shinabargar's original and notarized signature.  Shinabargar will receive twelve
(12) additional payments of Three Thousand One Hundred and Eighty Dollars and
Forty Cents ($3,180.40) on each of the twelve (12) Fridays after the first
payment, for a total of thirteen (13) payments.  Butler's obligations to deliver
the first payment and all subsequent payments will be complete when the checks
are placed in the U.S. mail, by certified or registered mail.  If Shinabargar
possesses property owned by Butler, the obligation of Butler to deliver the
severance payment will be suspended and delayed until after Butler receives the
property from Shinabargar.



10.
Shinabargar understands that she may discuss this Agreement with an attorney and
with the Equal Employment Opportunity Commission, the Kansas Human Rights
Commission, the Kansas City Human Relations Department, and the U.S. Department
of Labor.  If Shinabargar does not review this agreement with an attorney or
with any of the foregoing agencies, she does so voluntarily and knowingly.



11.
Shinabargar contracts and agrees that she will not directly or indirectly file
or initiate any suit, claim or grievance against Butler or its wholly-owned
subsidiaries, affiliates, agents, officers, directors or employees.  If any
individual or entity files or initiates any suit, claim or grievance against
Butler, or any of its wholly-owned subsidiaries, affiliates, agents, officers,
directors or employees on behalf of Shinabargar, she will arrange for that
individual or entity to immediately dismiss and withdraw that claim, suit or
grievance.  Shinabargar waives any right to damages resulting from a claim
initiated by a third party.



12.
Shinabargar has attached to this Agreement a document that lists any and all
job-related injuries (if any) that Shinabargar believes she has suffered as the
result of Shinabargar's employment with Butler.  If Shinabargar has not attached
a document identifying job-related injuries, it is because Shinabargar is not
currently aware of any job-related injury.  This Agreement does not extinguish
claims for job-related injuries.



13.
Shinabargar will not seek re-employment at Butler, and waives any right or claim
to re-employment.



14.
Shinabargar will not disclose the terms or existence of this Agreement except to
her spouse, or as legally required, or as necessary to complete Shinabargar's
tax returns.  If Shinabargar violates this obligation she will return to Butler
all funds paid under this Agreement.  This obligation is a material element of
this Agreement.



3

--------------------------------------------------------------------------------

15.
Shinabargar will not make any disparaging verbal comment or written statement
regarding Butler (including without limitation in or on any social media, blog,
or other electronic/internet source).  This obligation is a material element of
this Agreement.  No disparaging written statements regarding Shinabargar
(including without limitation in or on any social media, blog, or other
electronic/internet source) will be made by any officers or directors of Butler.



16.
Butler further agrees to provide neutral references to any person or entity
inquiring about Shinabargar's employment.



17.
Shinabargar and Butler enter into this Agreement freely and voluntarily after
receiving sufficient opportunity to review this Agreement.



18.
Shinabargar understands and agrees that this Agreement is an effort by Butler to
ease her financial difficulties while she obtains replacement employment.
 Shinabargar accordingly acknowledges that this Agreement is not an implication
or indication of any wrongdoing or liability on the part of Butler or its
wholly-owned subsidiaries, affiliates, agents, officers or employees.



19.
Shinabargar authorizes and permits the agents, officers and employees of Butler
to open any and all mail addressed to Shinabargar that is received at the
offices of Butler.  Shinabargar also authorizes and permits the agents, officers
and employees of Butler to access Shinabargar's voicemail and email that is
received at the offices of Butler.



20.
Shinabargar agrees that she will cooperate fully with Butler, or any of its
wholly-owned subsidiaries, affiliates, agents, officers and employees if her
services are needed after the date of this Agreement for purposes of any audits
of any activities during Shinabargar's employment with Butler and for
information for access to any Butler accounts, systems or computers, including,
but not limited to passwords, access codes and account names and numbers.



21.
Butler has not made any additional promises to Shinabargar, and Shinabargar does
not expect to receive anything more than the severance pay that is recited in
this Agreement.



22.
This Agreement does not cancel or void any confidentiality and non-compete
obligations of Shinabargar that are recited in Butler's employee manual and in
any prior agreement between the parties.  Nothing in this Agreement is intended
to, or shall limit, supersede, nullify, or affect any other duty or
responsibility Shinabargar may have or owe to Butler by virtue of any separate
or pre-existing obligation or agreement regarding non-compete, non-solicitation
and non-disparagement obligations.  This Agreement supersedes and nullifies any
compensation obligations of Butler contained in any prior agreement between the
parties.



4

--------------------------------------------------------------------------------

23.
Shinabargar has no unresolved disagreements with Butler on any matter of
accounting principles or practices or financial statement disclosure which
materially impacts the fairness or reliability of either Butler's filings with
the Securities Exchange Commission or the financial statements of Butler or any
of its subsidiaries or affiliates.



24.
Shinabargar acknowledges and agrees that (a) she may not buy or sell securities
of Butler on the basis of material non-public information obtained from Butler
or any person associated with Butler; (b) she may not furnish ("tip") material
non-public information about Butler to any person and (c) Section 16(b) of the
Securities Exchange Act of 1934 (as amended) which subjects insiders such as
Shinabargar to the loss of profits on any sale and purchase of Butler equity
securities within a six-month period, continues to apply to non-exempt
transactions that occur within six months of an opposite-way, non-exempt
transaction that took place while she was an employee of Butler







/s/ Angela Shinabargar                                                      
Angela Shinabargar


STATE OF
KANSAS                                                                      )
) ss.
COUNTY OF ________                                                      )


I hereby certify that on this _____ day of _______________, 2013, __________, to
me personally known, came before me, a Notary Public, and executed the foregoing
as her free act and deed.


________________________________
NOTARY PUBLIC


My commission expires: ____________________________




BUTLER NATIONAL CORPORATION


By: /s/ Clark D. Stewart


Title: President and CEO


Date: December 13, 2013



--------------------------------------------------------------------------------




5